Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 10, 2019                                                                                Bridget M. McCormack,
                                                                                                                   Chief Justice

  157744                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 157744
                                                                    COA: 342936
                                                                    Oakland CC: 2016-258332-FH
  LATRISHA SAHMON McLAURIN,
            Defendant-Appellant.

  _________________________________________/

         By order of October 2, 2018, the application for leave to appeal the April 30, 2018
  order of the Court of Appeals was held in abeyance pending the decision in People v
  Ames (Docket No. 156077). On order of the Court, leave to appeal having been denied in
  Ames on June 26, 2019, 504 Mich ___ (2019), the application is again considered, and it
  is DENIED, because we are not persuaded that the questions presented should be
  reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 10, 2019
           t0904
                                                                               Clerk